J. ROGERS PADGETT, Circuit Judge.
Corrected order expunging arrest records: This cause having come on to be heard upon the petition of Frederick W. Dowdy pursuant to Section 901.33, Florida Statutes, and Rule 3.692, FRCrP, to expunge the records of his arrests on May 16, 1959 and July 27, 1960 for the crimes of worthless check and to expunge all records pertaining to said arrests in the possession of the clerk of the 13 th judicial circuit, in and for Hillsborough County, Florida, the Tampa Police Department, Tampa, Florida, the Hillsborough County Sheriff’s Office, Tampa, Florida and the State Prison, Raiford, Florida, and the court having read said petition and being otherwise fully advised in the premises,
It is ordered and adjudged that the records of the arrest of the petitioner, Frederick W. Dowdy, on May 16, 1959 for the charge of worthless check are hereby ordered expunged from the official *14records of the Tampa Police Department, Tampa, Florida, and identified as #74501 of their records, dated May 16, 1959 and July 27, I960; the Hillsborough County Sheriff’s Office, Tampa, Florida, and identified as #70053 of their records dated May 18, 1959 and July 23, 1960; the State Prison, Raiford, Florida, and identified as #66733 dated June 17, 1959 and #A-000338 dated August 18, 1960; and the official records of the clerk of the circuit court, Hillsborough County, Florida, be expunged and sealed as provided by the statute. It is further ordered that the above mentioned agencies of law enforcement notify the FBI, Criminal Identification Division, Washington, D.C. to return to each agency all arrest and fingerprint records which had been sent to the FBI and that these records are to be similarly sealed as previously set forth herein. Defendant/petitioner was convicted of the crimes of worthless check and was then given a full and unconditional pardon on June 14, 1978.